Wheeler, J.
The note sued on was copied in the petition. It was produced in evidence upon the trial, and examined by the witness who testified respecting it. Its execution was not in issue ; there was no question of its genuineness, or that it was the identical note of which the petition contained a copy. The reading of it was not necessary to inform the Court and jury of its contents. Of that they were apprised by the copy. The defendant’s counsel was not denied the right to inspect it, if he had thought proper ; and there is no rule of law or practice which requires that it should have been formally tendered to him for inspection, before it could be read in evidence. If he had desired to inspect it, he was not prevented from doing so, or of raising any objection he might have to its admissibility. When the objection was raised upon the argument, the Court might very well dispense with the reading of it, under the circumstances, and consider it in evidence. There is no error in the judgment and it is affirmed.
Judgment affirmed.